— Order unanimously affirmed with costs. Memorandum: We affirm for the reasons stated in the memorandum decision of Supreme Court (Wolfgang, J.). We add only that respondent Hadala Construction, Inc. has not preserved for review its argument that this proceeding is barred by the Statute of Limitations. It waived this affirmative defense by failing to raise it in its answer or by motion to dismiss (see, CPLR 3211 [e]). (Appeal from order of Supreme *850Court, Erie County, Wolfgang, J. — arbitration.) Present— Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.